Name: Regulation (EEC) No 971/68 of the Council of 15 July 1968 laying down general rules for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 251 No L 166/8 Official Journal of the European Communities 17.7.68 REGULATION (EEC) No 971/68 OF THE COUNCIL of 15 July 1968 laying down general rules for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses Whereas the cheeses held by the intervention agency must be disposed of without disturbing the balance of the market ; whereas this means that remarketing must be effected under specific conditions ; whereas provision should be made for taking account of special conditions which could arise when the cheeses are to be exported ; Whereas , in the event of a surplus, special disposal measures must be taken in accordance with Community rules to ensure an additional outlet on the market for quantities released from storage and to ensure by appropriate supervision that cheeses disposed of in this way are not diverted from their destination ; Whereas disposal of cheeses bought in by the inter ­ vention agency should, in accordance with Article 8 (2) of Regulation (EEC) No 804/68 , take place in such a way as to ensure equal access to the products for sale and equal treatment of purchasers ; whereas, in general, the tendering procedure serves this end ; whereas, where another form of sale has to be adopted, equivalent conditions must be provided ; Whereas private storage must contribute to the attainment of a balanced market ; whereas rules should be provided to ensure the orderly functioning of this form of storage; whereas, to this end, the storage contract should be drawn up in accordance with Community provisions ; whereas the amount of aid should be fixed with reference to storage costs and the trend in market prices ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC ) No 804/68 1 of 27 June 1968 on the common organis ­ ation of the market in milk and milk products, and in particular Article 8 (4) thereof; Having regard to the proposal from the Commission ; Whereas Article 8 of Regulation (EEC) No 804/68 lays down Community intervention measures for Grana padano and Parmigiano-Reggiano cheeses ; Whereas the Council should lay down general rules for intervention by way of public storage and for private storage aid, and general rules for the disposal of cheese ; Whereas intervention measures must enable storage to be as efficient as possible and contribute to ob ­ taining high quality produce; whereas, to this end, intervention should be limited to high quality pro ­ ducts, and the standards which the offered product must reach should be laid down ; Whereas the intervention agency should ensure that storage operations allow the cheeses to be properly preserved; whereas, to this end, a system of quality control should be instituted and a list drawn up of the storage depots which reach certain standards ; Whereas, from the technical point of view, adoption of the free-at-storage depot price simplifies the im ­ plementation of intervention measures by public agencies ; whereas when the distance between the storage depot and the place from which the cheese is dispatched exceeds certain limits, additional transport costs should be borne by the intervention agency; HAS ADOPTED THIS REGULATION : Article 1 1 . The intervention agency shall only buy in Grana padano and Parmigiano-Reggiano cheeses : ( a ) which are produced by an undertaking recognised in accordance with conditions to be determined ; and1 OJ No L 148 , 28.6.1968 , p . 13 . 252 Official Journal of the European Communities the quantities involved and the conditions of sale have been determined . In addition, a minimum selling price shall be fixed . Article 6 (b ) which reach composition, preservation and quality standards to be determined . 2. Furthermore, the intervention agency shall buy in these cheeses only if : ( a ) Grana padano cheese is salt-free, thirty to sixty days old, manufactured between 12 November and 31 March and offered for intervention be ­ tween 1 January and 15 May; (b ) Grana padano and Parmigiano-Reggiano cheeses are manufactured between 1 April and 11 No ­ vember of the same year and offered for inter ­ vention between 1 January and 31 March of the following year. When cheeses held by the intervention agency are put on sale for export, special conditions may be laid down to ensure that the product is not diverted from its destination and to take account of the particular requirements of such sales . Article 7 Article 2 Quality control shall be effected by the intervention agency which may be authorised to enlist the help of the professional organisations responsible for affixing the stamp of origin . Detailed rules for inspection shall be designed to ensure that inter ­ vention is effected for products which can be relied upon to be classifiable as first quality when fully matured. 1 . The special measures referred to in the second subparagraph of Article 8 (2) of Regulation (EEC) No 804/68 shall be the sale of cheeses at a reduced price to groups of users or to processing industries . 2 . General rules on the special measures referred to in paragraph 1 shall be adopted by the Council , acting on a proposal from the Commission in accord ­ ance with the voting procedure laid down in Ar ­ ticle 43 (2 ) of the Treaty. 3 . Implementation of the special measures shall be subject to supervision ensuring that the product released from store will not be diverted from its destination . Article 3 Article 8 When cheese is put on sale for export or when the special measures referred to in Article 7 are taken, a deposit guaranteeing fulfilment of the obligations undertaken may be required, which shall be forfeited in whole or in part if the obligations are not fulfilled or are only partially fulfilled . 1 . The cheese shall be delivered to a storage depot appearing in the list referred to in Article 4 and designated by the intervention agency. The intervention agency shall choose the nearest available storage depot to the place where the cheese is stored. However, in special cases to be determined another storage depot may be chosen . 2 . The intervention price shall apply to a cheese delivered to a storage depot not further from the place where it was stored than a distance to be determined. 3 . If the storage depot to which the cheese is deliv ­ ered is situated at a distance greater than that referred to in paragraph 2, the additional transport costs, to be determined at a flat rate, shall be borne by the intervention agency. Article 9 1 . Equal access to cheeses sold by the intervention agency shall be ensured for purchasers, whether by a tendering procedure or by direct sale to any interested party at a fixed price, or by any other method providing equivalent conditions . 2 . Tenders shall be considered only if a deposit is paid . The deposit shall be forfeited in whole or in part if obligations are not fulfilled or are only partially fulfilled . Article 4 A list of storage depots shall be drawn up before the beginning of the milk year in the light of infor ­ mation supplied by the Member State concerned ; it may be amended during that year. Only storage depots reaching standards to be determined shall appear on the list . Article 10 Article 5 1 . The intervention agency referred to in Article 8 ( 1 ) of Regulation (EEC) No 804/68 shall implement the measures adopted pursuant to paragraph 3 of that Article . The sale of cheeses held by the intervention agency shall take place when the date of their remarketing, 253Official Journal of the European Communities (e) inspection measures which shall relate in particu ­ lar to the nature of the stocks and whether the quantities stored agree with the quantities de ­ clared . 2 . Should the market situation so require, the inter ­ vention agency may be authorised to remarket some or all of the stored cheeses . 2. The private storage aid provided for in Article 8 (3 ) of Regulation (EEC) No 804/68 shall be con ­ ditional on the conclusion of a contract with the intervention agency. Such contract shall be drawn up in accordance with provisions to be laid down. The intervention agency shall conclude contracts with any interested party capable of fulfilling of the con ­ tract. Article 12 Article 11 The amount of private storage aid shall be fixed with reference to storage costs and the foreseeable trend of market prices .1 . The storage contract shall include provisions on : (a) the quantity of cheese to which the contract relates : Article 13 (b ) the amount of aid ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . ( c) the dates relating to the execution of the contract, taking into account the provisions of paragraph 2 ; (d ) conditions to be laid down as to the minimum quantity of cheese per lot ; It shall apply from 29 July 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1968 . For the Council The President G. SEDATI /